Filed 4/22/13 P. v. Snyder CA1/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                  DIVISION ONE



THE PEOPLE,
         Plaintiff and Respondent,
v.                                                                   A137204
CARL JOHN SNYDER,
                                                                     (Napa County
         Defendant and Appellant.                                    Super. Ct. No. CR 128014)


         This is an appeal from a judgment of the Napa County Superior Court after a jury
trial extending the commitment of defendant pursuant to Penal Code section 1026.5. His
commitment now terminates November 23, 2014. His appellate counsel has reviewed the
file in this case and has determined there are no meritorious issues to raise on appeal. He
has complied with the relevant case authorities, assuming People v. Wende (1979) 25
Cal. 3d 436 and its progeny apply here. He has also notified defendant of his right to file
a supplemental brief, but Snyder has not done so. Upon independent review of the
record, we conclude that no arguable issues are presented for review and affirm the
judgment.
                                          STATEMENT OF FACTS
         Defendant in 2006 was found not guilty by reason of insanity of the offense of
felonious assault with a deadly weapon (an umbrella) (Pen. Code, § 245, subd. (a)(1)). He
was committed to the state hospital for a maximum term to expire March 7, 2010. In
2008, the hospital recommended his release to an outpatient program. The conditional
release program (CONREP) agreed and release was ordered by the court. In late 2011,
the district attorney sought revocation of Snyder’s outpatient status, contending defendant
had escaped from the CONREP outpatient facility. Snyder later turned himself in to
authorities. His outpatient placement was revoked on September 20, 2011. He was
found to have a full-blown gambling addiction which triggered dishonesty, anger,
deception and manipulative behavior. His family support had become uncooperative.
His outpatient status was revoked on January 9, 2012, and Snyder was ordered committed
to Napa State Hospital.
       On April 27, 2012, Napa requested the district attorney file a petition to extend the
commitment beyond the maximum term. Because time was tolled while Snyder was an
outpatient, the term was to expire November 23, 2012.
       On August 3, 2012, a petition was filed. The public defender was appointed to
represent Snyder. On October 11, 2012, the trial court found good cause to continue the
trial at the prosecution’s request and without objection by defense counsel. On October
24, 2012, the case was continued on the motion of the court to October 26, 2012. The
trial commenced on October 29, 2012. All jury instructions were adopted without
objection by defense. After the jury verdict, the court extended commitment.
       Defendant filed timely notice of his appeal on November 26, 2012, from a court
order dated October 31, 2012.
                                      DISCUSSION
       This is an appeal reviewing the extension of defendant’s commitment after being
found not guilty by reason of insanity. It has been presented to us as a Wende appeal and
appropriately defendant’s counsel has certified he has reviewed the record finding no
issues to raise in the appeal. Under Anders v. California (1967) 386 U.S. 738, and
People v. Wende, supra, 25 Cal. 3d 436, due process does not require this court to conduct
an independent review of an appeal from the denial of a petition for restoration of sanity,
                                             2
where appellate counsel finds no arguable issue. “Anders/Wende review is not required
in an appeal from the denial of a petition for restoration of competency.” (People v.
Dobson (2008) 161 Cal. App. 4th 1422, 1435.) Dobson followed the rationale of the
California Supreme Court when that court determined that Wende review was not needed
in an extension of an LPS conservatorship.1 (Conservatorship of Ben C. (2007) 40
Cal. 4th 529, 537–539.) In each instance, the extensions involve civil rather than criminal
proceedings, and there are numerous safeguards in place to avoid erroneous results.
(Dobson, supra, at p. 1437.)
         Neither due process nor equal protection safeguards mandate Wende-like review
by this court of the instant case. We conclude that when appointed appellate counsel files
a Wende brief to an appeal from a denial of petition for restoration of competency, the
Anders/Wende procedures are not applicable since it does not involve a criminal
defendant’s first appeal as a matter of right, and neither due process nor equal protection
principles compel extension of the Anders/Wende procedures to this situation.
         With these principles in mind, we affirm the judgment.



                                                     __________________________________
                                                     Dondero, J.


We concur:


__________________________________
Margulies, Acting P. J.

__________________________________
Banke, J.

1
    See Lanterman-Petris-Short Act; Welfare & Institutions Code section 5000 et seq.

                                                 3